UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7380


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH ROSHAUN REID,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:04-cr-00353-CMC-1)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Roshaun Reid seeks to appeal the district court’s order denying his

Fed. R. Civ. P. 59(e) motion seeking to alter or amend its prior order denying his

28 U.S.C. § 2255 (2012) motion. *

       The district court’s order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).          A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Reid has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

       *
          The district court previously denied Reid’s motion seeking correction of his
sentence. This court determined that Reid’s motion was a 28 U.S.C. § 2255 motion the
district court should have construed as successive and which it lacked jurisdiction to hear.
United States v. Reid, ___ F. App’x ____, No. 18-7248, 2018 WL 6721255 (4th Cir. Dec.
21, 2018).


                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3